 In the Matter of BALL BROTHERSCOMPANYandFEDERATION OF GLASS,CERAMIC & SILICA SAND WORKERS OF AMERICA,C.I.O.Case No. 8-5853 (9-R-1151)SECOND SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONSOctober 12, 1915On September 21, 1943, the National Labor Relations Board issueda Decision and' Direction of Election in the above-entitled proceed-ing,' and on October 29, 1943, a Certification of Representatives,Sand Workers of America, affiliated with the Congress of IndustrialOrganizations, herein called the C. I. 0., as the exclusive bargainingrepresentative of employees of Ball Brothers Company, Muncie,Indiana, herein called the Company, is a unit theretofore found to beappropriate for bargaining purposes.On April 28, 1945, the C. I. O.filed a motion for clarification of the unit covered by 'its certifica-tion, requesting that the Board reopen the record for further hear-ing with respect to the proper unit placement of employees work-ing under school permits and office- cafeteria employees.On June 4,1945, the Board, having duly 'considered the matter, ordered thatthe record in the case be reopened and that a further hearing beheld for- the purposes of adducing additional evidence with respectfor further hearing.Pursuant to notice, further hearing was held at Muncie, Indiana,on July 13 and 27, 1945, before William O. Murdock, Trial Examiner.The Company and the C. I. O. appeared and participated.2 Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.1 52 N. L. R B. 775.2 Glass Bottle Blowers Association,A. F. of L , also served with notice, did not appear atthe hearing64 N. L. It. B, No., 31.153 154DECISIONS OF" NATIONAL LABOR RELATIONS BOARDUpon, the record made at the reopened hearing and upon the entirerecord in this case, the Board makes the following :SUPPLEMENTALFINDINGS OF FACTOn October 29, 1943, the Board certified the C. I. O. as.the bar-gaining representative of ' all employees of all departments in theCompany's Muncie, Indiana, plant, excluding mold makers, moldrepairmen, operators, machine shop employees, bricklayers, chemicalengineers, electrical engineers; draftsmen,mechanical engineers,watchmen, salaried employees, office and clerical- employees, em-ployees' working under school permits, superintendents, assistantsuperintendents— foremen, assistant foremen, and other supervisoryemployees within the Board's usual definition of that term.Theissueswhich have presently arisen between the Company and theC. I. O. concern (1) office cafeteria employees, as to whether theseemployees are "office" employees and, as such, excluded from theunit, and (2), employees working under school permits, as to whetherall such employees are properly excluded from. the unit representedby the C. I. O.1A. Office.cafeteria employeesAt the time of,the issuance of the Board's Decision and Directionof Election and at the time of the issuance of the Certification ofRepresentatives, noted above, the Company operated Cafeterias No. 1and No. 2 in its plant for the use of plant employees working on any'one of the three shifts.The Company also operated a third cafeteriain the office section of its operations for the use of office' workers andexecutives employed therein.The office cafeteria was open only forlunches and served food more 'appropriate for office workers than foremployees engaged in heavy physical tasks.The office and officecafeteria employees are under the'general jurisdiction of office man-agement, but all cafeteria workers are under the same general over-allcafeteria supervision.The Board's unit finding did 'not' expresslyinclude or exclude cafeteria employees as such, but the parties at apreelection conference interpreted the unit description to include"plant" 'cafeteria 'employees and to exclude, as "office" employees,"office" cafeteria employees. ' As a result, plant cafeteria' employeesparticipated, and office cafeteria employees did not participate, inthe election.In, January' 1945, cafeteria No. 1 -in the plant burned down.The-Company started rebuilding, but temporarily set up a soup and sand-wich counter in the plant to serve plant workers who desired a lightlunch and opened the facilities of the office cafeteria to plant workerswho desired a full hot lunch.To take care of the increased work inI -BALL BROTHERS COMPANY155the office cafeteria, the Company temporarily transferred two or threecafeteria workers who had formerly served in plant cafeteria No. 1to the office cafeteria to' serve until cafeteria No. 1 should be rebuilt.Thereupon the ' C. I. 0. demanded that the Company recognize it-as the bargaining representative of office cafeteria employees, and theCompany refused.Since we made no express provision in our unit finding respectingcafeteria employees, since the parties by agreement included plantcafeteria employees but excluded office cafeteria employees from vot-ing in the election which we directed among employees in the residualproduction and maintenance unit, and since office cafeteria employeesmay well participate in collective bargaining in a general residualunit if they so desire, we will hold an election among office cafeteriaemployees to determine whether or, not they wish to be included inthe residual unit.If a majority of these employees signifies theirdesire to be represented by the C. I. 0., we shall deem these employeespart of the residual unit heretofore found to be appropriate and forwhich we have designated the C. I. 0. as bargaining representative.If, however, a majority of these employees does not designate theC: I. 0. as bargaining representative, we shall make no finding withrespect to the appropriate unit for office cafeteria employees at thistime.Employees eligible to vote in the election among office cafeteriaworkers shall be employees permanently assigned to the office cafeteriaand shall not include employees temporarily transferred from plantcafeteria No. 1 who will be reassigned to plant cafeteria No. 1, withoutloss of seniority, as soon as this section of the Company's plant canbe reopened:B. Employees working under school permitsIn our Decision and Direction of Election, noted above, we expresslyexcluded from the residual unit found to be appropriate, and hencefrom participation in the election, "employees, working under schoolpermits."The C. I. O: contends that the exclusion of all these em-ployees is wrong and that the error should be corrected.Under State law all persons under 18 must secure a school or work-ing permit to gain employment, and there are some legal limitationsput upon the nature and conditions of their employment. Employeesworking under school permits in the Company's plant fall withinone of the three following groups : (1) employees under 18 ,who havecompleted the eighth grade and do not desire further schooling andwho work full time at the Company's plant, (2) employees under 18who go to school and who regularly work in the Company's plantafter school hours and on Saturday during the regular school yearand daring the summer vacations; and (3) employees under 18 who 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork in the Company's plant only during the summer vacation asseasonal employees and who do not work during the ,regular school,year.3The C. I. O. would include in the unit employees in group 1.Although employees in group 1 are limited in the kind of work whichthey may by law perform, the Company does not raise any seriousobjection to their inclusion in the bargaining unit with other regularproduction and maintenance employees.The C. I. O. would include,and the Company would exclude, employees in group 2.A substan-tial number of employees in group 2 work approximately 25 hoursper week during the school year, and full time during the summermonths.The Company and the C. I. O. generally agree-that employeesin Group 3 are seasonal employees and that the'approaching end of -their working season renders insubstantial any interest these em-ployees have in the working conditions at the plant.The Companydoes not expect to retain in its employ students under 18 years of agewhen college students over the age of 18 become available for employ-ment at the. close of the war duration period.At the time of thefurther hearing in this proceeding there were 309 'employees workingunder school permits.Of this number, at least 55 had signified anintention not to return to school in the fall.During the 1944-45winter season, 17 school permit employees worked part time andattended school, and 29 worked full time at the Company's plant.We find that the blanket exclusion of employees working underschool permits from our original unit finding was erroneous.Em-ployees working under school permits who have a substantial interestin working conditions at the plant should have a part in its bargainingprogram.Employees under 18 who work full time at the Company'splant and employees -under 18 who, after school and on Saturdays, maywork approximately 25 hours per week should not be denied the rightof collective bargaining if they choose to exercise that-right.Sinceemployees working under school permits did not have any oppor-tunity to participate in the-election which we previously directed-,we shall hold a new election among them.Those eligible to vote inthe election shall be employees under 18 who work full time at theCompany's plant and employees under 18 who work regularly at theCompany's plant after school and on Saturdays, but excluding em-ployees under 18, who, as seasonal employees, work only during, thesummer vacation. If a majority of employees voting in the electionselects the C. I. O. as their bargaining representative, we shall amendour certification of representatives to include employees under 18 in3In our original decision,we erroneously assumed that the term "working under schoolpermits" substantially identified employees in group 3;and, on this basis, we found thatthe short remaining period of their summer employment,at the time of the issuance of ourdecision on September 21, justified their exclusion from the unit and from the electionamong the Company's employees at that time:- BALL' BROTHERS COMPANY157these categories in the residual unit represented by the C. I. O. If,however, a majority of them voting does not designate the C. I. O. asbargaining representative, we shall make no finding with respect tothe unit appropriate for these employees.Employees eligible to vote in the separate elections which we shallnow direct shall be office cafeteria employees and employees workingunder school permits, respectively 'described above, who were em-ployed `during the pay-roll period immediately preceding the date ofthe issuance of the Second Direction of Elections herein, subject tothe li>.iiitations and additions set forth in the Direction.SECOND DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National LaborRelationsBoardRulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ball Brothers Com-pany, Muncie, Indiana, separate elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eleventh Region,' acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of saidRulesand Regulations, amongemployees in the groups described below, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who present'themselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections, to determine whether or notthey desire to be represented by Federation of Glass, Ceramic & SilicaSand Workers of America, C. I. 0., for the purposes of collectivebargaining :(a)All office cafeteria employees, excluding plant cafeteria employ-ees temporarily assigned to the officecafeteria and all supervisoryAt the timeof our original Decision and Direction of Election in this proceeding, theBoard had closed its Eleventh Regional Office at Indianapolis,Indiana.The original peti-tion was thus filed in the Ninth Regional Office,the jurisdictional limitations of which wereextended to cover the territory in which the Company's plant lies,and the proceeding wasallotted a Ninth Regional case number appropriate for a case arising thereinThe Boardhas recently reopened its Eleventh Regional Office and the case now properly comes withinthe Eleventh Region,to the Regional Director of which this case was, by our amended orderof June 11, 1945, remanded for further investigationThe case will retain its NinthRegional number foi purposes of identity. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action; and(b)All employees working under school permits, including employ-ees who work full time at the Company's plant and employees whoregularly work part time during the school year, but excludingseasonalemployees and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action.A